       Case 4:19-cv-00325-HSG Document 471 Filed 05/11/20 Page 1 of 4




 1 David R. Ongaro (State Bar No. 154698)
   dongaro@ongaropc.com
 2 Kirsten McNelly Bibbes (State Bar No. 276308)
   kbibbes@ongaropc.com
 3 Nilufar K. Majd (State Bar No. 246017)
   nmajd@ongaropc.com
 4 ONGARO PC
   1604 Union Street
 5 San Francisco, CA 94123
   Telephone:    (415) 433-3900
 6 Facsimile:    (415) 433-3950

 7 Attorneys for Defendant
   HONEYWELL INTERNATIONAL INC., f/k/a
 8 AlliedSignal Inc., Successor-In-Interest To
   The Bendix Corporation
 9

10
                                UNITED STATES DISTRICT COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12

13
     In re Toy Asbestos Litigation                      Case No. 4:19-cv-00325-HSG
14
                                                        STIPULATION AND [PROPOSED]
15                                                      ORDER TO AMEND JANUARY 10, 2020
16                                                      SCHEDULING ORDER FOR THE
                                                        LIMITED PURPOSE OF ALLOWING
17                                                      HONEYWELL’S EXPERT PETER
                                                        ENGLISH TO TAKE PLACE AFTER
18                                                      APRIL 27, 2020 DEADLINE AND
                                                        RELATED DAUBERT SCHEDULE
19                                                      (as modified)
20
                                                        Trial Date: July 27, 2020
21                                                      Date Removed: January 18, 2019

22

23          Pursuant to Civil Local Rule 6-1(b), and Fed. R. Civ. P. 16(b)(4), Plaintiffs Agnes Toy and

24 Thomas Toy, Jr. (“Plaintiffs”) by and through their attorneys of record, and Defendant Honeywell

25 International Inc. (“Honeywell”) by and through its attorneys of record, hereby stipulate to an

26 extension as follows:

27

28
                                                                  Case No. 4:2019-cv-00325-HSG
      STIPULATION AND [PROPOSED] ORDER TO EXTEND DEFENSE DEPOSITION DEADLINE FOR LIMITED
          PURPOSE OF DEPOSING PETER ENGLISH AND ANY RELATED DAUBERT MOTIONS THERETO
       Case 4:19-cv-00325-HSG Document 471 Filed 05/11/20 Page 2 of 4




 1      1. On January 10, 2020 this Court entered a Scheduling Order setting forth certain deadlines,

 2 including an April 27, 2020 deadline for defense expert depositions and a May 6, 2020 deadline

 3 for Daubert motions. (ECF Docket No. 348).

 4      2. Peter English, M.D., Ph.D., is Honeywell’s state-of the art expert. Dr. English’s Fed R.

 5 Civ. P. Rule 26(a)(2) disclosure and report were timely disclosed to all parties on February 17,

 6 2020. Honeywell offered, and Plaintiffs noticed Dr. English’s deposition for April 24, 2020.

 7      3. Honeywell recently learned Dr. English was not available for deposition on April 24, 2020,

 8 as he is currently under a shelter in place order, due to the Covid-19 pandemic in North Carolina,

 9 and not at his usual home office where his laptop and materials are situated.

10      4. Having met and conferred, Plaintiffs and Defendant Honeywell by and through their

11 respective counsel of record, enter into this stipulation to modify this Court’s January 10, 2020

12 scheduling order for the limited purpose of allowing Dr. English’s deposition to take place after

13 the April 27, 2020 deadline and to modify any Daubert motions and hearing date related thereto.

14      5. As a condition of this stipulation, Honeywell and Plainitffs have agreed that Dr. English

15 will not offer a supplemental report and/or modify the opinions that are already contained in his

16 original report, served on February 17, 2020.

17      6. Honeywell has represented to Plaintiffs that Dr. English’s unavailability due to the

18 Coronavirus Shelter in Place Orders was unforeseeable to Honeywell. As such, Honeywell

19 believes good cause exists pursuant to Rule 16(b)(4) of the Federal Rules of Civil Procedure to

20 extend the deposition deadline, the filing date of any Daubert motion and hearing date thereto,

21 concerning Dr. English in this case. Plaintiffs do not oppose Honeywell’s request.

22          Based on the foregoing, Plaintiffs and Honeywell have agreed to a modification of certain

23 deadlines in the current January 10, 2020 scheduling order, and hereby request and submit the

24 following Stipulation and Proposed Order relating to Dr. English.

25               Matter                      Current Deadline           Parties Proposed New Date:
26   Deadline to Depose Dr.            April 27, 2020                   June 4, 2020 at 10:00 a.m.
     English                                                            (ET)
27

28   Daubert Motion Filing             May 6, 2020                      June 18, 2020
                                             1                   Case No. 4:2019-cv-00325-HSG
     STIPULATION AND [PROPOSED] ORDER TO EXTEND DEFENSE DEPOSITION DEADLINE FOR LIMITED
         PURPOSE OF DEPOSING PETER ENGLISH AND ANY RELATED DAUBERT MOTIONS THERETO
      Case 4:19-cv-00325-HSG Document 471 Filed 05/11/20 Page 3 of 4




 1   Deadline Regarding Dr.
     English
 2

 3   Hearing date for Daubert     June 4, 2020                       June 25, 2020 at 2:00 p.m.
     Motion Regarding Dr. English
 4

 5

 6

 7   Dated: May 8, 2020                          Dean, Omar, Branham, Shirley, LLP

 8
                                        By:      /s/ Benjamin Adams
 9
                                                 BENJAMIN ADAMS
10                                               Attorneys for Plaintiffs
                                                 Agnes Toy and Thomas Toy, Jr.
11

12

13

14   Dated: May 8, 2020                          ONGARO PC

15
                                        By:      s/Kirsten McNelly Bibbes
16                                               KIRSTEN MCNELLY BIBBES
                                                 Attorneys for Defendant
17                                               HONEYWELL INTERNATIONAL INC. f/k/a
                                                 AlliedSignal Inc., Successor-in-Interest to The
18                                               Bendix Corporation
19

20

21

22

23

24

25

26

27

28
                                                  2
     STIPULATION AND [PROPOSED] ORDER TO EXTEND DEFENSE DEPOSITION DEADLINE FOR LIMITED
         PURPOSE OF DEPOSING PETER ENGLISH AND ANY RELATED DAUBERT MOTIONS THERETO
       Case 4:19-cv-00325-HSG Document 471 Filed 05/11/20 Page 4 of 4




 1                                       [PROPOSED] ORDER

 2          PURSANT TO STIPULATION between the parties, it is hereby ORDERED that the
 3 January 10, 2020 case schedule is modified as shown above and that Plaintiffs and Honeywell

 4 shall comply with the modified schedule listed above.except the hearing on the Daubert Motion Re

 5   Dr. English will be held on July 2, 2020 at 2:00 p.m.

 6          _________________
              5/11/2020                     _____________________________________________
 7          DATE                            HON. HAYWOOD S. GILLIAM, JR.
                                            UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
     STIPULATION AND [PROPOSED] ORDER TO EXTEND DEFENSE DEPOSITION DEADLINE FOR LIMITED
         PURPOSE OF DEPOSING PETER ENGLISH AND ANY RELATED DAUBERT MOTIONS THERETO
